COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Paul T. Zurita v. The State of Texas

Appellate case number:    01-17-00274-CR and 01-17-00275-CR

Trial court case number: CR-14-0693 and CR-16-0646

Trial court:              22nd District Court of Hays County

        On August 8, 2017, we abated these appeals for the trial court to determine whether
appellant wishes to prosecute this appeal, whether appellant’s counsel had abandoned the
appeal, and whether appellant is entitled to have the reporter’s record filed without cost.
The trial court held a hearing on September 8, 2017, in which it found that appellant wishes
to pursue the appeal and appellant’s counsel intends to represent him in the appeals. The
trial court granted appellant’s request for the reporter’s record to be provided without cost
and the record has now been filed.
       Accordingly, the cases are REINSTATED on the Court’s active docket and the appeal will
proceed under the applicable Texas Rules of Appellate Procedure. Appellants’ brief is due to
be filed within 30 days of the date of this order. See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                                    Acting individually


Date: October 19, 2017